Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	Claims 26, 28, 30, 32 and 36-37 are amended. Claims 38-44 are added. Claims 26-44 are pending.

Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/26/2021 has been entered. 

Response to Arguments
With regards to applicant’s arguments, filed on 7/26/2021, with respect to claims 26-37, the arguments are considered but are not persuasive. The applicant asserts that the combination of Zhang and Gao does not teach or suggest: “in response to receiving the second information and before transmitting any signal in the unlicensed frequency band, executing the second monitoring mode toperform second monitoring of the unlicensed frequency band to determine whether the unlicensed frequency band is in use”. Examiner respectfully disagrees.
The combination of Zhang and Gao, specifically Gao discloses a system, comprising collecting information about transmissions in an unlicensed frequency band, and based on the collected information, selecting between a listen before transmit (LBT) mode and non-listen before transmit (non-LBT) mode, and finally, informing the user equipment of the selected mode for use in the unlicensed frequency band. (See Gao; Par. [58]-[59]). Gao, further, discloses that based on the measurements collected from the UE, the eNB may determine that the UE utilizes the Non-LBTx mode, which allows measuring interference and energy levels to determine that unlicensed frequency band is in use or not. [Therefore, The non-LBT mode is mapped to the second monitoring mode, since the specifications of the current application, Par. [24] and [68] in particular, refers to the second monitoring mode as Non-Sensing mode, which implies that transmission is performed without monitoring/sensing the unlicensed frequency band, which is the same mechanism described as the Non-LBT mode in GAO] (See Gao; Par. [86]-[88])

Gao discloses that when the instructions from the BS instructs the UE utilizes the Non-LBTx mode, this implies allowing the UE to work in non-sensing mode, transmitting data without sensing. However, still with Non-LBT mode, still interference and energy levels are monitored to determine the availability of the unlicensed frequency band. This implies that there is still monitoring/sensing of unlicensed frequency band performed in the non-LBT mode. However, a channel quality indicator (CQI) is disabled and no CQI reports are sent from the UEs to the eNBs, when the UE operates in non-LBT mode [Therefore, monitoring is reduced in the non-LBT mode]. (See Gao; Par. [69], [86]-[88])


Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

5.	Claims 26-43 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US. Publication No. 2016/0330641 A1) in view of Gao et al. (US. Publication No. 2014/0301351 A1).
Regarding claim 26, Zhang discloses a method comprising:
(status indication message)via a licensed frequency band, wherein the measurement configuration information is information to instruct the UE to perform measurements on an unlicensed frequency band (See Par. [91], [131]-[133], [150]-[152] and Fig. 2; S201& S202, Fi. 10; S401 &S402 of Zhang for a reference to user equipment receives measurement configuration information sent by a serving base station (status indication message), and configures a first measurement mode and a second measurement mode according to the measurement configuration information);
performing measurements, at the UE, on the unlicensed frequency band in response to receiving the measurement configuration information from the base station (See Par. [96]-[97], [167]-[168] and Fig. 2, Fi. 10 & Fig. 14 of Zhang for a reference to after receiving the measurement configuration information, including the status indicator of the unlicensed frequency bands, the UE performs the measurements according to the first mode or the second mode based on determination that the target RAT already occupies the target unlicensed frequency band or not), wherein the measurements include at least a measurement of Received Signal Strength Indicator (RSSI) values of the unlicensed frequency band (See Par. [128], [168], [246], [252] of Zhang for a reference to the second measurement mode for measuring the radio condition of the target unlicensed frequency band is related measurement or detection that is based on a received signal strength indicator (RSSI))
transmitting, from the UE to the base station, measurement results (See Par. [158], [196], [198], [210] and Fig. 2, Fi. 10; S404 of Zhang for a reference to the base station receives a measurement result that includes a serving cell and a neighboring cell and that is reported by the user equipment, and schedules the user equipment according to the measurement result), wherein the measurement results include the RSSI values (See Par. [128], [168], [246], [252] of Zhang for a reference to measurement results reported by the UE includes RSSI values among other measurements).
Zhang does not explicitly disclose receiving, from the base station at the UE, first information designating first monitoring mode  as a designated monitoring mode of determining whether the UE transmits a first signal in the unlicensed frequency band; in response to receiving the first information, executing the first monitoring mode to perform first monitoring of the unlicensed frequency band to determine whether the unlicensed frequency band is in use ; and in response to determining from the first monitoring that the unlicensed frequency band is not in use, transmitting the first signal to the base station using the assigned resources of the unlicensed frequency band; receiving, from the base station at the UE, second information designating a second monitoring mode as the designated monitoring mode of determining whether the UE transmits a second signal in the unlicensed frequency band; in response to receiving the second information and before transmitting any signal in the unlicensed frequency band, executing the second monitoring mode to perform second monitoring of the unlicensed frequency band to determine whether the unlicensed frequency band is in use, the second monitoring of the unlicensed frequency band comprising reduced sensing of the unlicensed frequency band as compared to the first monitoring, the first monitoring and the second monitoring measuring the same characteristics of the unlicensed frequency band ; and in response to determining from the second monitoring that the unlicensed band is not in use, transmitting the second signal to the base station using the assigned resources of the unlicensed frequency band.
See Par. [76], [86] and Fig. 6 of Gao for a reference to that based on the measurements of power levels on the unlicensed band performed by the UE and reported to the eNB, the eNB transmits instruction [First Information] to the UE to operate in the Listen-before-talking (LBTx) mode when the power levels are consistent  and there are gaps between transmissions);
in response to receiving the first information, executing the first monitoring mode to perform first monitoring of the unlicensed frequency band to determine whether the unlicensed frequency band is in use (See Par. [73], [86] and Fig. 6 of Gao for a reference to each UE receiving the signaling from the eNB based on the measurements adapt the LBTx mode [First monitoring mode], so the UE will perform the LBTx spectrum sharing mechanism); and
in response to determining from the first monitoring that the unlicensed frequency band is not in use (See Par. [86] and Fig. 6 of Gao for a reference to that when the monitoring result is that the power levels are inconsistent  and there are no gaps between transmissions, this implies that the unlicensed band is not occupied) , transmitting the first signal to the base station using the assigned resources of the unlicensed frequency band (See Par. [72], [77] of Gao for a reference to that after the determination of the monitoring mode whether it is an LBTx or non-LBTx by the eNB, the eNB determines the allocated resources for each UE to sue for communicating with the eNB [transmitting signals to the eNB]):
receiving, from the base station at the UE, second information designating a second monitoring mode as the designated monitoring mode of determining whether the UE transmits a second See Par. [73]-[74] of Gao for a reference to the eNB may determine an operation mode for the UE (LBTx mode). Then, based on the performance, measured over a defined time window, the eNB may determine that the UE switch to a second monitoring mode [non-LBTx mode], and sends the instruction [Second information] to the UE for switching);
in response to receiving the second information and before transmitting any signal in the unlicensed frequency band (See Par. [86]-[88] of Gao for a reference to No signal is transmitted before switching to the non-LBTx mode [second monitoring mode]) , executing the second monitoring mode to perform second monitoring of the unlicensed frequency band (See Par. [73], [86] and Fig. 6 of Gao for a reference to each UE receiving the signaling from the eNB based on the measurements adapt the non-LBTx mode [second monitoring mode], so the UE will perform the non-LBTx spectrum sharing mechanism) to determine whether the unlicensed frequency band is in use (See Par. [86] and Fig. 6 of Gao for a reference to that when the monitoring result is that the power levels are inconsistent  and there are no gaps between transmissions, this implies that the unlicensed band is not occupied), the second monitoring of the unlicensed frequency band comprising reduced sensing of the unlicensed frequency band as compared to the first monitoring (See Par. [69], [88] and Fig. 6 of Gao for a reference to that when non-listen before transmit mode is elected, the user equipment disables channel quality indicator reporting, and transmission is performed without listening [Monitoring claims]), the first monitoring and the second monitoring measuring the same characteristics of the unlicensed frequency band (See Par. [86] of Gao for a reference to both the LBTx mode and the non-LBTx mode measures the same characteristics, which are the power level of the unlicensed band and the existence of gaps in the transmissions in the unlicensed band) ; and
in response to determining from the second monitoring that the unlicensed frequency band is not in use (See Par. [86] and Fig. 6 of Gao for a reference to that when the monitoring result is that the power levels are inconsistent  and there are no gaps between transmissions, this implies that the unlicensed band is not occupied), transmitting the second signal to the base station using the assigned resources of the unlicensed frequency band (See Par. [72], [77] of Gao for a reference to that after the determination of the monitoring mode whether it is an LBTx or non-LBTx by the eNB, the eNB determines the allocated resources for each UE to sue for communicating with the eNB [transmitting signals to the eNB]).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was filed to combine the teaching of Gao and Zhang. The motivation of combination is improving the system’s performance by facilitating band monitoring and sharing, which in result helps avoiding collisions and congestions (Gao; Par. [73]). 

Regarding claim 27, Zhang does not explicitly disclose wherein the first monitoring and the second monitoring measure the characteristic in accordance to the same radio access technology. 
However, Gao discloses wherein the first monitoring and the second monitoring measure the characteristic in accordance to the same radio access technology (See Par. [69] of Gao for a reference to both LBTx mode and non-LBTx mode is performed to devices using the same band of the same target RAT).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was filed to combine the teaching of Gao and Zhang. The motivation of combination is improving the system’s performance by facilitating band monitoring and sharing, which in result helps avoiding collisions and congestions (Gao; Par. [73]). 
Regarding claim 28, the claim is interpreted and rejected for the same reason as set forth in claim 26, and further disclosing a user equipment (See Zhang, Fig. 8; UE 1) comprising: a transceiver (See Zhang, Fig. 8; Input 63 &Output 64), and a controller (See Zhang, Fig. 8; 61).
Regarding claim 29, the claim is interpreted and rejected for the same reasons as set forth in claim 27.
Regarding claim 30, the claim is interpreted and rejected for the same reason as set forth in claim 26, and further disclosing a base station (See Zhang, Fig. 12; Network Device 2) comprising: a transceiver (See Zhang, Fig. 12; Input 73 &Output 74), and a controller (See Zhang, Fig. 12; 71).


Regarding claim 32, the claim is interpreted and rejected for the same reason as set forth in claim 26, and further disclosing an apparatus (See Zhang, Fig. 8; UE 1) for controlling a user equipment (UE), comprising: a memory (See Zhang, Fig. 8; 62); and a controller (See Zhang, Fig. 8; 61).
Regarding claim 33, the claim is interpreted and rejected for the same reasons as set forth in claim 27.

Regarding claim 34, Zhang does not explicitly disclose wherein the assigned resources are at least partially determined based on the measurement results.
However, Gao discloses wherein the assigned resources are at least partially determined based on the measurement results (See Par. [72], [77] of Gao for a reference to that after the determination of the monitoring mode whether it is an LBTx or non-LBTx by the eNB, based on the energy levels measurements performed by the UE,  the eNB determines the allocated resources for each UE to sue for communicating with the eNB [transmitting signals to the eNB]).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was filed to combine the teaching of Gao and Zhang. The motivation of combination is improving the system’s performance by facilitating band monitoring and sharing, which in result helps avoiding collisions and congestions (Gao; Par. [73]).


Regarding claim 35, the claim is interpreted and rejected for the same reasons as set forth in claim 34.
Regarding claim 36, the claim is interpreted and rejected for the same reason as set forth in claim 26, and further disclosing a user equipment (See Zhang, Fig. 8; UE 1) comprising: a transceiver (See Zhang, Fig. 8; Input 63 &Output 64), and a controller (See Zhang, Fig. 8; 61).
Regarding claim 37, the claim is interpreted and rejected for the same reason as set forth in claim 26.
Regarding claim 38, the combination of Zhang and Gao, specifically Zhang discloses  wherein:
the measurement configuration information is information to instruct theUE to perform measurements on the unlicensed frequency band (See Par. [132] of Zhang for a reference to measurement configuration information is sent from the BS to the user equipment) at a measurement periodicity and for a measurement time period (See Par. [152] of Zhang for a reference to measurement configuration information includes the triggering condition, which triggers periodically by an event, and determines the period of time on which measurements are performed) ; and
the measurements results include at least measurement results ofmeasurements of RSSI values of the unlicensed frequency band at the measurementperiodicity and for the measurement time period (See Par. [168] of Zhang for a reference to measurement of radio condition of the target unlicensed frequency band includes a received signal frequency indicator (RSSI) is performed periodically according to the specified period in the triggering condition).
Regarding claim 39, the claim is interpreted and rejected for the same reason as set forth in claim 38.
Regarding claim 40, the claim is interpreted and rejected for the same reason as set forth in claim 38.

Regarding claim 42, the claim is interpreted and rejected for the same reason as set forth in claim 38.
Regarding claim 43, the claim is interpreted and rejected for the same reason as set forth in claim 38.

6.	Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US. Publication No. 2016/0330641 A1) in view of Gao et al. (US. Publication No. 2014/0301351 A1) and further in view of Osterloh et al. (US. Publication No. 2013/0293391 A1).
Regarding claim 43, the combination of Zhang and Gao does not explicitly disclose wherein the UE performs the measurementsduring an observation period greater than two hours before receiving the resource information.
However, Osterloh discloses wherein the UE performs the measurements during an observation period greater than two hours before receiving the resource information (See Par. [60] and Table 0014 of Osterloh for a reference to RSSI signals are received in a period of 4 Hours, and 3 RSSI values are received during a period of 24 hours [Period of observing measurements is greater than two hours]).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was filed to combine the teaching of Osterloh, Gao and Zhang. The motivation of combination is increasing the efficiency, reliability and stability of the system by providing an efficient monitoring mechanism that efficiently utilizing the system’s bandwidth. (Osterloh; Par. [23]). 


Conclusion
7. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Seo (US. Pub. No. 2015/0051193 A1) discloses a method and apparatus for transmitting signals and a method and apparatus for receiving signals. 
Stevens et al. (US. Pub. No. 2009/0180429 A1) discloses wireless communication using one or more unlicensed frequency bands among other things.
Fwu et al. (US. Pub. No. 2015/0264699 A1) discloses wireless transmission systems including systems for sharing wireless spectrum.




8.	Any inquiry concerning this communication from the examiner should be directed to RASHA FAYED whose telephone number is (571) 270-3804. The examiner can normally be reached on M-F 8:00AM-4:30PM.
	If attempts to reach the examiner by telephone are unsuccessful, the supervisory Examiner, Un Cho can be reached on (571)272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/R.K.F/Examiner, Art Unit 2413   

/UN C CHO/Supervisory Patent Examiner, Art Unit 2413